         Case 1:14-cv-00927-KPF Document 389 Filed 01/15/21 Page 1 of 6

UNITED STATES DISTRICT COURT                                             BOND NO. 107328810
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x

TREVOR MURRAY,

                          Plaintiff,

        -against-                                             Civil Action No. 14 Civ. 0927 (KPF)

UBS SECURITIES LLC and UBS AG,

                          Defendants.
----------------------------------------------------------x

                                          SUPERSEDEAS BOND


        KNOW ALL BY THESE PRESENTS:

        That we, UBS Securities LLC and UBS AG, as Principal, and Travelers Casualty and

Surety Company of America, a corporation authorized to transact surety business in the State of

New York as Surety, are held and firmly bound unto Trevor Murray in the total amount of

$2,966,683.15 for the payment of which, well and truly to be made, we bind ourselves, our heirs,

legal representatives, successors and assigns, jointly and severally by these presents.

        WHEREAS, the above named UBS Securities LLC and UBS AG desire to give an

undertaking for and have filed its notice of appeal to the U.S. Court of Appeals for the Second

Circuit, which has been designated case number 20-4202, of the Court's Final Judgment,

previously decided in the U.S. District Court for the Southern District of New York wherein the

said UBS Securities LLC and UBS AG are Defendants and being numbered Case No. 14-CV-

0927 (KPF) on the docket thereof;

        NOW THEREOF, the condition of this obligation is such that if the said UBS Securities

LLC and UBS AG shall pay all costs, disbursements and judgments incurred by reason of the

said appeal, then this obligation shall be null and void and released and otherwise to remain in

                                                                                      RUBY J. KRAilCK
                                                                                      CLERK OF COURT
                                                                                       ctpp,w-u7 1/ 15/;)o,) ,
                                                                          BY _ _---'--f/tri_,_,_._""'"'"/,f""---=/1.0C::-~)_
                                                                                          Deputy Clerl(=-t""'
         Case 1:14-cv-00927-KPF Document 389 Filed 01/15/21 Page 2 of 6

  full force and effect, provided however, the maximum liability of the surety shall not exceed the

  penal same of$2,966,683.15.

         IN WITNESS OF, UBS Securities LLC and UBS AG, as Principal, and Travelers

  Casualty and Surety Company of America, as Surety, have hereunto set our hands this 13th day

  of January 2021.



  UBS Securities LLC


  Btrtd:i11:::::. ,                ~l'14 \) ,._.,,.,,._
  UBSAG
''-
 --------------✓




 TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA



 By:C~Attorney-in-Fact




 By: Deputy Clerk




                                                  2
          Case 1:14-cv-00927-KPF Document 389 Filed 01/15/21 Page 3 of 6



                                CORPORATE ACKNOWLEDGMENT
STATE OF NEW YORK

COUNTY OF           lJer:,.,-c~~


On this     \'-t..U,    day of _ __;c..J=an=u=ary=------------ ---=-2-"-'02=-=1"--- before me

personally came _ _ _ _ _ _J~o_rd~an_S~c~h_i_ffin_an
                                                  _ _ _ _ _ _ _ _ _ _~to me known, who,

being by me duly sworn, did depose and say that he/she resides in           vJ ~~Cl-al~ ~ ;
that he/she is the ----~M_a_n_a.._.g_in..._g~D_1_·r_ec_t_or_an_d_C_o_un_s_e_l_ _ _ _ _ _ _ _ _ _ _ __

of   UBS Securities LLC                      that corporation described in and which executed the above

instrument; and that he/she signed his/her name thereto by order of the Board of Directors of said

Corporation.




Notary Public or Commissioner of Deeds

                    ANGELARIAS
         Notary Public, State of New York
                 No.01AR5040048
            Quallfled In Queens County
        Certfflcate Flied In New York Cou1J.tt,.
       Commlulon Expires March 6, 2o_Z._::S
          Case 1:14-cv-00927-KPF Document 389 Filed 01/15/21 Page 4 of 6



                              CORPORATE ACKNOWLEDGMENT
STATE OF NEW YORK

COUNTY OF            m'T~W1.,_


On this    J4~        day of _ __,'-.J=an~u~ary'-'------------ ---=-2~02~1c.__ _ before me

personally came _ _ _ _ _ _C_hri_·s_t_in_e_F_i_tz. . g. ____e_ra_l_d_ _ _ _ _ _ _ _ _to me known, who,

being by me duly sworn, did depose and say that he/she resides in        ~J~--r~ C:nt;
that he/she is the                 Executive Director and Counsel

of UBS AG               that corporation described in and which executed the above instrument; and

that he/she signed his/her name thereto by order of the Board of Directors of said Corporation.




Notary Public or Commissioner of Deeds

                  ANGELARIAS
         Notary Public, State of New York
                 No. 01AR5040048
            Qualffled In Queens County
        Certificate Flied In New York County
       Commission Expires March 6, 20~
                 Case 1:14-cv-00927-KPF Document 389 Filed 01/15/21 Page 5 of 6

State of         Pennsylvania      }
County of       _Philadelphia
                  __.___ ss:
            -

On                     January 13, 2021                   , before me, a Notary Public in and for said County and State, residing
therein, duly commissioned and sworn, personally appeared
                                                                Cori Wilson

 known to me to be Attorney-in-Fact of                          Travelers Casualty and Surety Company of America
the corporation described in and that executed the within and foregoing instrument, and known to me to be the person who executed
the said instrument in behalf of the said corporation, and he duly acknowledged to me that such corporation executed the same.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal, the day and year stated in this certificate above.


My Commission Expires                  September 22, 2021                     mvl/Mlla,)
                                                                                          Maureen McNeill
                                                                                                            me_&L? Notary Public




                                                            _   COMMONW£A
                                                                              LTHOFPENNSYLVANIA
                                                                          NOTARIAL SEAL                 ,
                                                                MAUREEN McNEILL N
                                                                City of Philadel  ' o~ary Public
                                                            My Commission Expifias, Ph1la. County
                                                                                   eptember 22, 202 1
                      Case 1:14-cv-00927-KPF Document 389 Filed 01/15/21 Page 6 of 6
                                                                                Travelers Casualty and Surety Company of America
                           ~                                                    Travelers Casualty and Surety Company
 TRAVELERSJ                                                                     St. Paul Fire and Marine Insurance Company
                                                                 POWER OF ATTORNEY
KNOW ALL MEN BY THESE PRESENTS: That Travelers Casualty and Surety Company of America, Travelers Casualty and Surety Company, and St.
Paul Fire and Marine Insurance Company are corporations duly organized under the laws of the State of Connecticut (herein collectively called the
"Companies"), and that the Companies do hereby make, constitute and appoint                          Cori Wilson                     ,
of          Minneapolis            ,       Minnesota          , their true and lawful Attorney-in-Fact to sign, execute, seal and acknowledge any and all
bonds, recognizances, conditional undertakings and other writings obligatory in the nature thereof on behalf of the Companies in their business of
guaranteeing the fidelity of persons, guaranteeing the performance of contracts and executing or guaranteeing bonds and undertakings required or permitted
in any actions or proceedings allowed by law.

IN WITNESS WHEREOF, the Companies have caused this instrument to be signed, and their corporate seals to be hereto affixed, this 3rd day of February,
2017.




                                                                                                                           /.


   State of Connecticut
                                                                                                   By:____,~-~·~--~=,,·-~_,,.._:-:_.~_~-~~--/~-----~~~---+~--------
   City of Hartford ss.                                                                                  0Robert L. Raney, Sef«or Vice President

On this the 3rd day of February, 2017, before me personally appeared Robert L. Raney, who acknowledged himself to be the Senior Vice President of
Travelers Casualty and Surety Company of America, Travelers Casualty and Surety Company, and St. Paul Fire and Marine Insurance Company, and
that he, as such, being authorized so to do, executed the foregoing instrument for the purposes therein contained by signing on behalf of the corporations
by himself as a duly authorized officer.
In Witness Whereof, I hereunto set my hand and official seal.
My Commission expires the 30th day of June, 2021
                                                                                                                 Marte C. Tetreault, Notary Public

This Power of Attorney is granted under and by the authority of the following resolutions adopted by the Boards of Directors of Travelers Casualty and
Surety Company of America, Travelers Casualty and Surety Company, and St. Paul Fire and Marine Insurance Company, which resolutions are now in
full force and effect, reading as follows:
RESOLVED, that the Chairman, the President, any Vice Chairman, any Executive Vice President, any Senior Vice President, any Vice President, any
Second Vice President, the Treasurer, any Assistant Treasurer, the Corporate Secretary or any Assistant Secretary may appoint Attorneys-in-Fact and
Agents to act for and on behalf of the Company and may give such appointee such authority as his or her certificate of authority may prescribe to sign with
the Company's name and seal with the Company's seal bonds, recognizances, contracts of indemnity, and other writings obligatory in the nature of a
bond, recognizance, or conditional undertaking, and any of said officers or the Board of Directors at any time may remove any such appointee and revoke
the power given him or her; and it is
FURTHER RESOLVED, that the Chairman, the President, any Vice Chairman, any Executive Vice President, any Senior Vice President or any Vice
President may delegate all or any part of the foregoing authority to one or more officers or employees of this Company, provided that each such delegation
is in writing and a copy thereof is filed in the office of the Secretary; and ii is
FURTHER RESOLVED, that any bond, recognizance, contract of indemnity, or writing obligatory in the nature of a bond, recognizance, or conditional
undertaking shall be valid and binding upon the Company when (a) signed by the President, any Vice Chairman, any Executive Vice President, any Senior
Vice President or any Vice President, any Second Vice President, the Treasurer, any Assistant Treasurer, the Corporate Secretary or any Assistant
Secretary and duly attested and sealed with the Company's seal by a Secretary or Assistant Secretary; or (b) duly executed (under seal, if required) by
one or more Attorneys-in-Fact and Agents pursuant to the power prescribed in his or her certificate or their certificates of authority or by one or more
Company officers pursuant to a written delegation of authority; and itis
FURTHER RESOLVED, that the signature of each of the following officers: President, any Executive Vice President, any Senior Vice President, any Vice
President, any Assistant Vice President, any Secretary, any Assistant Secretary, and the seal of the Company may be affixed by facsimile to any Power
of Attorney or to any certificate relating thereto appointing Resident Vice Presidents, Resident Assistant Secretaries or Attorneys-in-Fact for purposes only
of executing and attesting bonds and undertakings and other writings obligatory in the nature thereof, and any such Power of Attorney or certificate bearing
such facsimile signature or facsimile seal shall be valid and binding upon the Company and any such power so executed and certified by such facsimile
signature and facsimile seal shall be valid and binding on the Company in the future with respect to any bond or understanding to which it is attached.
I, Kevin E. Hughes, the undersigned, Assistant Secretary of Travelers Casualty and Surety Company of America, Travelers Casualty and Surety
Company, and St. Paul Fire and Marine Insurance Company, do hereby certify that the above and foregoing is a true and correct copy of the Power of
Attorney executed by said Companies, which remains in full force and effect.
Dated this     31st                   December            2020




                                                                                                            'Kevin E. Hughes, Assistant Secretary

                         To verify the authenticity of this Power ofAttomey, please call us at 1-800-421-3880.
          Please refer to the above-named Attorney-in-Fact and the details of the bond to which the power is attached.
                                                                                                                                                          Marsh
